REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a wearable working head for a nursing machine, comprising a front wearing part a rear part assembled together with the front wearing part, and an air supplement pipeline, wherein the front wearing part is provided with an air supplement port and a toilet recess; wherein an inner cavity of the rear part is in communication with the outside of the working head; the air supplement pipeline comprises a first end and a second end that are opposite to each other, the air supplement port forms a first end port of the air supplement pipeline, and a second end port of the air supplement pipeline is in a direct communication with the inner cavity of the rear part; and air in the inner cavity of the rear part is allowed to enter the air supplement pipeline via the second end port and further be supplied to the toilet recess via the air supplement port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUYEN D LE/Primary Examiner, Art Unit 3754